Citation Nr: 0429694	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-28 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran's service in the Florida National 
Guard from December 6, 1993 to February 2, 2001 constitutes 
active military service for VA benefit purposes.

2.  Entitlement to service connection for sleep apnea with 
consideration of the veteran's period of active duty for 
training (ACDUTRA) from December 6, 1993 to February 2, 2001.

3.  Entitlement to service connection for hypertension with 
consideration of the veteran's period of ACDUTRA from 
December 6, 1993 to February 2, 2001.

4.  Entitlement to service connection for right foot injury 
with consideration of the veteran's period of ACDUTRA from 
December 6, 1993 to February 2, 2001.

5.  Entitlement to service connection for right shoulder 
bursitis with consideration of the veteran's period of 
ACDUTRA from December 6, 1993 to February 2, 2001.

6.  Entitlement to service connection for left ear hearing 
loss and rupture with consideration of the veteran's period 
of ACDUTRA from December 6, 1993 to February 2, 2001.

7.  Entitlement to service connection for status post 
fracture, left side of rib cage with consideration of the 
veteran's period of ACDUTRA from December 6, 1993 to February 
2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1982 to August 1985.  He also has periods of 
ACDUTRA service as a member of the Florida Army National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claims for 
compensation benefits on the basis that his service with the 
Florida National Guard from December 6, 1993 to February 2, 
2001 did not constitute active duty for VA purposes.  In 
August 2004, the veteran appeared and testified in 
Washington, D.C., before C.W. Symanski who is the Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing and to render a final determination in this 
case.  38 U.S.C.A. § 7102 (West 2002).

As addressed below, the Board finds that the veteran has 
service connection claims pending based on his ACDUTRA status 
during the time period of December 6, 1993 to February 2, 
2001 that is inextricably intertwined with the subject matter 
on appeal.  These claims are listed on the title page for 
procedural purposes only.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran contends that his full-time service with the 
Florida National Guard from December 6, 1993 to February 2, 
2001 should be considered "active duty" service for VA 
compensation benefit purposes.  His Department of Defense 
Form 214 credits him as having "active duty" with the Army 
National Guard for the time period of December 6, 1993 to 
February 2, 2001.  His "RELEASE FROM ACTIVE DUTY" was under 
"HONORABLE" conditions.  He was separated under the 
authority of "AR 635-200, CHAP 4" due to "COMPLETION OF 
REQUIRED ACTIVE SERVICE."  Additional documentation from the 
State of Florida Office of the Adjutant General indicates 
that the veteran was considered on "active duty in an Active 
Guard/Reserve (AGR) status" under the authority of "32 USC 
502(f) (DO NOT ACCESS INTO THE STRENGTH OF ACTIVE ARMY."  

The Board has carefully reviewed the documentation of record 
and finds that further development of the case is required 
prior to final adjudication.  VA's Adjudication Manual M21-1, 
Part IV, Chapter 10 provisions provide an extensive 
explanation regarding what service is deemed active duty for 
both Reservists and National Guard members.  The veteran  has 
not been advised of these provisions.  Based on the 
provisions of M2-1, Part IV, Chapter 10.03, the Board 
requires further inquiry with the appropriate service 
department to determine whether any of the veteran's National 
Guard service came under the authority of Title 10 of the 
U.S. Code.

The Board next notes that the RO has conceded in the October 
2003 Statement of the Case (SOC) that the veteran's service 
from December 6, 1993 to February 2, 2001 was considered 
ACDUTRA.  However, the RO has not adjudicated whether the 
veteran may be entitled to service connection for his claimed 
diseases and disabilities as a result of his ACDUTRA status.  
These claims have remained pending since the initial filing 
of the claim in November 2000 and are inextricably 
intertwined with the claim on appeal.  In this respect, a 
favorable outcome of the service connection claim with 
consideration of the period of ACDUTRA would render moot the 
issue on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes 
that the RO's February 2004 decision did not consider the 
veteran's period of ACDUTRA service in adjudicating the 
service connection claims.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should provide the veteran a letter 
meeting the notice requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  This letter 
shall include notice to the veteran of the 
provisions of M21-1, Part IV, Chapter 10.

2.  The RO should contact the appropriate 
service department to obtain the veteran's 
service personnel records and clarification as 
to whether the veteran's activation orders came 
under the authority of Title 10 and/or 32 of 
the United States Code.

3.  The RO should adjudicate the claims for 
service connection for sleep apnea, 
hypertension, right foot injury, right shoulder 
bursitis, left ear hearing loss and rupture, 
and status post fracture, left side of rib cage 
with consideration of his period of ACDUTRA 
from December 6, 1993 to February 2, 2001.  If 
any claim is denied, the veteran and his 
representative should advise of the 
requirements necessary to appeal the decision.

4.  Following completion of the above, the RO 
should readjudicate the issue of whether the 
veteran's service in the Florida National Guard 
from December 6, 1993 to February 2, 2001 
constitutes active military service for VA 
benefit purposes, if necessary.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided with 
an SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to conduct additional development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




